     Case 4:21-cv-00758 Document 1 Filed on 03/08/21 in TXSD Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTICT OF TEXAS
                          HOUSTON DIVISION

PAPPAS RESTAURANTS, INC.,              )
                                       )
                                       )
       Plaintiff,                      )
                                       )       Case No.
v.                                     )
                                       )       Jury Trial Demanded
GREAT AMERICAN                         )
INSURANCE COMPANY,                     )
                                       )
                                       )
       Defendant.                      )
                                       )

             COMPLAINT FOR DECLARATORY JUDGMENT

TO THE HONORABLE COURT:

      Plaintiff Pappas Restaurants, Inc. (“Pappas”) hereby files this Complaint

against Great American Insurance Company (“Great American”) as follows:

                             Nature of the Action

      1.    This is an insurance coverage action brought by an insured (Pappas)

against an insurer (Great American) under an Excess Liability Policy. This case

arises out of Great American’s refusal to acknowledge coverage for all reasonable

and necessary costs and judgments that Pappas might become legally obligated to

pay in a personal injury action, which fall squarely within the Excess Liability
      Case 4:21-cv-00758 Document 1 Filed on 03/08/21 in TXSD Page 2 of 8




Policy. Pappas seeks a declaratory judgment that coverage exists for the personal

injury action under the Excess Liability Policy that Great American issued to Pappas.

                                        Parties

      2.     Pappas is a corporation organized and existing under the laws of the

State of Texas with its principal place of business in Houston, Texas.

      3.     Great American is an insurance company organized and existing under

the laws of the State of Ohio with its principal place of business in Cincinnati, Ohio.

Great American does business in the State of Texas as a licensed and eligible insurer.

                               Jurisdiction and Venue

      4.     The amount in controversy in this matter exceeds the sum of $75,000

exclusive of interests and costs, and there is complete diversity of citizenship among

the parties. Accordingly, this Court has jurisdiction over these claims pursuant to

28 U.S.C. § 1332.

      5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because

Great American is authorized to conduct business in Texas and does regularly

conduct business in this District and because all or a substantial part of the events

and omissions giving rise to this suit occurred in this District.




                                          -2-
      Case 4:21-cv-00758 Document 1 Filed on 03/08/21 in TXSD Page 3 of 8




                                   General Allegations

The Personal Injury Action

      6.     Pappas is a family owned and operated company that owns and operates

100 restaurants in eight states.

      7.     Among the restaurants owned and operated by Pappas are two

restaurants in Marietta, Georgia: Pappadeaux Seafood Kitchen and Pappasito’s

Cantina.

      8.     On October 7, 2016, Anthony Welch and Cynthia Welch were shot

during a robbery in the shared parking lot of the Marietta, Georgia Pappadeaux

Seafood Kitchen and Pappasito’s Cantina. Anthony Welch succumbed to his

injuries, but Cynthia Welch survived.

      9.     On December 21, 2017, Cynthia Welch filed an action against Pappas

and others in the State Court of Gwinnett County, Georgia, seeking to recover

damages for both her injuries and for the wrongful death of her husband (“Personal

Injury Action”).

      10.    Pappas promptly provided notice of the shooting and the litigation to

both its primary insurer, Travelers Property Casualty Company of America

(“Travelers”), and its umbrella insurer, Liberty Insurance Corporation (“Liberty”).




                                          -3-
      Case 4:21-cv-00758 Document 1 Filed on 03/08/21 in TXSD Page 4 of 8




       11.    Travelers immediately provided, and continues to provide, a defense to

Pappas in the Personal Injury Action and undertook an investigation of the claims

set forth therein.

       12.    Neither Travelers nor Liberty have disputed coverage for the Personal

Injury Action.

       13.    The Personal Injury Action remains pending at this time and has neither

settled nor proceeded to trial.

The Excess Liability Policy

      14.     Great American issued Excess Liability Policy No. TUE 4799520 00 to

Pappas for the policy period of November 1, 2015 to November 1, 2016 (the “Excess

Policy”).

      15.     The Excess Policy was delivered to Pappas at its principal place of

business in Houston, Texas.

      16.     At all times material hereto, Pappas was an insured under the Excess

Policy.

      17.     Pappas provided notice of the Personal Injury Action to Great

American on February 4, 2021.

      18.     In a reservation of rights letter from its counsel dated February 19,

2021, Great American identified several defenses that it contends may limit or

preclude coverage for the Personal Injury Action.



                                         -4-
     Case 4:21-cv-00758 Document 1 Filed on 03/08/21 in TXSD Page 5 of 8




     19.     In particular, Great American’s February 19, 2021 reservation of rights

letter contends that: (i) Pappas may have breached the notice condition of the Excess

Policy; and (ii) the “expected or intended injury exclusion” may bar coverage.

     20.     To date, Great American has not agreed to provide coverage, up to its

policy limits, for all reasonable and necessary costs and judgments that Pappas may

become legally obligated to pay in the Personal Injury Action.

     21.     Great American’s reservation of rights and failure to acknowledge

coverage has placed Pappas in a position of uncertainty, with Pappas not knowing

whether it has excess coverage for any judgement which may result from the

Personal Injury Action.

                                     Count I
                              Declaratory Judgment

      22.    Pappas hereby incorporates by reference the allegations set forth in

Paragraphs 1 through 21 above.

      23.    This is an action for declaratory relief against Great American pursuant

to 28 U.S.C. § 2201, requesting that this Court declare the rights of Pappas relative

to the Excess Policy.

      24.    Great American is contractually obligated to indemnify Pappas, up to

its policy limits, for all reasonable and necessary costs and judgments that Pappas

becomes legally obligated to pay in the Personal Injury Action.




                                        -5-
      Case 4:21-cv-00758 Document 1 Filed on 03/08/21 in TXSD Page 6 of 8




      25.     Because Great American has failed to acknowledge its coverage

obligation, there exists an actual and justiciable controversy between it and Pappas,

entitling Pappas to a declaration of rights and further relief.

      26.     A declaration of Pappas’s rights would alleviate much of the

uncertainty facing Pappas with respect to whether it will have insurance coverage

for any amounts that it becomes legally obligated to pay in the Personal Injury

Action.

      27.     Pappas has fulfilled its contractual obligations under the Excess Policy,

including the notice requirement in the policy, and has satisfied all conditions under

the policy.

      28.     While Great American’s February 19, 2021 reservation of rights letter

claims that, among other issues, Pappas may have violated the notice provision of

the Excess Policy, Texas law prevents Great American from relying on this defense

unless Great American suffered prejudice as a result of Pappas’s alleged delay in

notice. See PAJ, Inc. v. Hanover Ins. Co., 243 S.W.3d 630 (Tex. 2008) (“We hold

that an insured's failure to timely notify its insurer of a claim or suit does not defeat

coverage if the insurer was not prejudiced by the delay.”).

      29.     Great American has suffered no harm or prejudice by the alleged delay

in notice of the Personal Injury Action.




                                           -6-
     Case 4:21-cv-00758 Document 1 Filed on 03/08/21 in TXSD Page 7 of 8




      30.    Pappas seeks a declaration that Great American cannot disclaim

coverage under the Excess Policy for the Personal Injury Action on the basis of the

alleged delay in notice.

      31.    Pappas seeks a declaration that the “expected or intended” exclusion in

the Excess Policy does not bar coverage for the Personal Injury Action.

      32.    An actual and justiciable controversy exists between Pappas and Great

American regarding the obligations of Great American under the Excess Policy for

the Personal Injury Action, and a judicial declaration is necessary to determine Great

American’s duties under the Excess Policy.


                             PRAYER FOR RELIEF

      WHEREFORE, Pappas respectfully requests that the Court enter judgment in

its favor and against Great American as follows:

      a.     This Court maintains jurisdiction over the parties;

      b.     This Court maintains jurisdiction over the subject matter;

      c.     A declaration that:

                i. Great American cannot disclaim coverage under the Excess

                   Policy for the Personal Injury Action on the basis of the alleged

                   delay in notice; and

                ii. the “expected or intended” exclusion in the Excess Policy does

                   not bar coverage for the Personal Injury Action;


                                          -7-
Case 4:21-cv-00758 Document 1 Filed on 03/08/21 in TXSD Page 8 of 8




d.    Awarding Pappas the attorneys’ fees and costs that it incurred in

      prosecuting this action; and

e.    Such other relief as this Court deems just and proper.

                          JURY DEMAND

Pappas demands a jury trial on all issues and counts so triable.


Respectfully submitted this 8th day of March, 2021.

                                        FELLOWS LABRIOLA LLP

                                        /s/Ethan M. Knott
                                        Ethan M. Knott
                                        eknott@fellab.com
                                        Texas Bar No. 24099867
                                        Suite 2300 South Tower
                                        225 Peachtree Street, N.E.
                                        Atlanta, Georgia 30303
                                        (404) 586-9200

                                        ATTORNEY-IN-CHARGE FOR
                                        PLAINTIFF PAPPAS
                                        RESTAURANTS INC.




                                  -8-
